Exhibit 10.14


FINAL - A


SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) dated November 6, 2016 is by and
between OMNOVA Solutions Inc., an Ohio corporation (the “Company”) and Kevin M.
McMullen, an individual (“you” or “your”).
Whereas, the parties desire to provide for the terms of your resignation and
separation of service from the Company and for certain other matters.
Now, Therefore in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and you agree as follows:


1.STATUS OF EMPLOYMENT/SERVICE. You hereby resign as a member of the Board of
Directors of the Company and from your positions as Chairman, Chief Executive
Officer, and President and from all other positions you hold as an officer,
director, employee, managing director, partner or otherwise with any Group
Company effective December 1, 2016 (the “Resignation Date”). Subject to Section
2(k), your resignation is an “Involuntary Separation from Service” for purposes
of your Employment Agreement (defined below) except that, with respect to the
2016 annual incentive, the 2015-2016 long term incentive and outstanding
restricted stock awards as to which your resignation is a retirement. As of the
Resignation Date, you will promptly execute such resignations and other
documents, and take such other actions, as may be necessary or otherwise
reasonably requested by the Company to both effectuate or memorialize your
resignation or termination from all positions described in this section. You
also will, from and after the Resignation Date, execute such documents and take
such other actions as may be necessary or otherwise reasonably requested by the
Company to transfer to such Person as the Company may designate any equity or
other interest held by you in any Group Company (other than the Company).
2.    PAYMENTS.


(a)    You will be paid your current employment compensation and receive your
current benefits through the Resignation Date and the Company will continue to
reimburse you consistent with Company policy for business expenses incurred by
you in the course of your employment. You will also be paid all accrued but
unpaid vacation promptly after the Resignation Date.
(b)    You will be paid the accrued benefit due to you as of the Resignation
Date under the Company’s Savings Benefit Restoration Plan payable in a single
lump sum six months after the Resignation Date.
(c)    You will be paid the accrued benefit due to you as of the Resignation
Date under the Company’s Pension Benefit Restoration Plan payable in a single
lump sum six months after the Resignation Date.
(d)    You will continue to be eligible to receive distributions under the
Company’s Retirement Savings Plan and receive distributions under the Company’s
Consolidated Pension Plan, subject to the terms of such plans.
(e)    An Executive Incentive Compensation Plan payment for the 2016 performance
period determined in accordance with the applicable plan and the criteria
established for such performance period and payable in cash at such time as such
payouts are paid to other participants.
(f)    A 2015-2016 performance share award payment determined in accordance with
the criteria established for such award in the grant for the full 2015-2016
performance period and payable in cash at such time as such awards are paid to
other participants.
(g)    You have been awarded restricted shares under the Company’s Third Amended
and Restated 1999 Equity and Performance Incentive Plan in the following
amounts: 2014 (85,600 shares), 2015 (99,100 shares), and 2016 (132,800 shares)
and such restricted shares shall fully vest on the Resignation Date, with tax
and required withholdings to be covered by your surrender of Company common
shares to the Company equal to the value of such tax and required withholdings.
(h)    If you sign, no earlier than the Resignation Date and no later than 21
days following the Resignation Date, the general waiver and release attached
hereto as Exhibit A (the “Executive Release”), and allow the Executive Release
to become effective and irrevocable as set forth in the Executive Release, then
the Company will pay to you the following amounts and provide to you the
following benefits, as provided herein:


(i)    Separation Pay in the amount of $3,160,000, payable in cash in a single
lump sum six months following the Resignation Date.
(ii)    A 2016-2017 performance share award payment determined in accordance
with the criteria established for such award in the grant and equal to the
product of (A) the total award that would be earned at the end of the applicable
performance period based on (i) with respect to the portion of the applicable
performance period up to and including the Resignation Date, actual performance
in accordance with the terms of the award (“Actual Performance”) and (ii) with
respect to the remaining portion of the applicable performance period, the
greater of target performance and Actual Performance multiplied by (B) 50%, and
payable in cash at such time as such awards are paid to other participants,
provided that, if the Executive Release does become effective you will be
entitled to your rights as a retiree with regard to such award.
(iii)    For a period of 24 months following the Resignation Date (the
“Continuation Period”), the Company shall provide you and your dependents with
(A) continuation of your health benefits under the Company’s health care plan
consistent with your elections immediately prior to the Resignation Date (the
“Continued Health Benefits”) and (B) life insurance benefits that you were
receiving immediately prior to the Resignation Date (the “Continued Life
Insurance Benefits”). The Company shall pay the actual cost of the premiums,
which payments shall be taxable to you, with respect to the Continued Health
Benefits and Continued Life Insurance Benefits during the Continuation Period.
(iv)    The Company will reimburse you for reasonable executive outplacement and
transition services expenses actually incurred by you during the 24 months after
the Resignation Date up to an aggregate maximum of $25,000, with reimbursement
for such outplacement services being made within 30 days following submission of
appropriate substantiation of such expenses, but in no event shall such
reimbursement occur later than the end of the calendar year following the
calendar year in which such expenses are incurred.
(v)     The Company will provide you with financial counseling in a manner
similar to that provided to executive officers of the Company (to a maximum of
$20,000 per calendar year) for each of calendar year 2017 and 2018.
Reimbursement for financial counseling services shall be made within 30 days
following submission of appropriate substantiation of such expenses, but in no
event shall such reimbursement occur later than the end of the calendar year
following the calendar year in which such expenses are incurred.
(vi)    Promptly after submission of appropriate documentation, and in any event
prior to March 15, 2017, your reasonable legal fees incurred in connection with
this Agreement up to a maximum of $40,000.
(vii)    An amount of $200,000 in respect of other foregone compensation and
your covenants hereunder, payable in cash in a single lump promptly following
the Resignation Date.
(i)    Except as otherwise provided in an applicable plan, you agree that the
Company may reduce any amount otherwise payable pursuant to Sections 2(a)
through (h) above by the amount of any required tax withholding or other
authorized deduction required with respect to the payments and benefits
contemplated by Sections 2(a) through (h), above. If the amount otherwise
payable pursuant to Sections 2(a) through (h) above is not sufficient to satisfy
all applicable tax withholding and other authorized deductions, you shall
promptly make arrangements satisfactory to the Company to pay for such tax
withholding and other authorized deductions. Except for amounts withheld by the
Company or payable by the Company pursuant to Section (2)(n), you shall be
solely responsible for any taxes due as a result of any payments or benefits
provided for in this Agreement. You acknowledge that the Company has not made
any representations regarding the tax result for you with respect to any income
recognized by you in connection with this Agreement or the payments and benefits
hereunder.


(j)    Except as otherwise set forth in this Agreement or as required by law,
all amounts to be paid and benefits to be provided under this Section 2 shall be
determined by the Board: (i) in accordance with the applicable plan at the time
such determination is made, (ii) the customary practices of the Board in making
such determinations, and (iii) without, as applicable, the exercise of negative
discretion. Any such determination by the Board, in the absence of an abuse of
discretion, shall be final.


(k)    All of your rights to receive any payment or benefit are set forth in
this Agreement and except as set forth herein, this Agreement extinguishes all
rights, if any, which you may have, and obligations, if any, of any Group
Company, contractual or otherwise, (i) relating to your employment, service or
termination of employment or service or (ii) under the Employment Agreement, the
Severance Agreement, any employment contract, or any plan, policy or practice,
including but not limited to any severance plan, policy or practice, excluding
any rights you have under the Indemnification Agreement between the Company and
you dated October 1, 1999, rights of indemnification under Company Group
organizational documents, plans or at law and rights under directors’ and
officers’ liability insurance policies (collectively, the “Protective
Coverage”), subject, in all cases, to the terms of such agreements, documents,
plans, laws, and policies.


(l)    Except with respect to the Protective Coverage, you agree (i) that the
amounts and benefits specified in this Section 2 are the only amounts and
benefits that will be paid or provided in connection with your employment,
service or termination of employment or service, (ii) that you are not entitled
to or owed any other compensation or benefits arising out of the employment,
service or termination of employment or service, and (iii) that you are
receiving certain benefits under this Agreement that you would not be entitled
to but for the execution of this Agreement.


(m)    This Agreement is intended to be operated in compliance with the
provisions of Section 409A of the Code (including any rulings or regulations
promulgated thereunder). In the event that any provision of this Agreement fails
to satisfy the provisions of Section 409A of the Code, then such provision shall
be reformed so as to comply with Section 409A of the Code and to preserve as
closely as possible the intention of the Company and you in entering this
Agreement. The Company will discuss with you in good faith any amendment
(consistent with the prior sentence) to this Agreement to comply with Section
409A of the Code in the event it is later determined that any provision herein
causes this Agreement not to comply with Section 409A of the Code; provided
that, in the event it is determined not to be feasible to so reform a provision
of this Agreement as it applies to a payment or benefit due to you or your
beneficiary(ies), such payment shall be made without complying with Section 409A
of the Code.


(n)    Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company or
any of its Affiliates to you or for your benefit, paid or payable or distributed
or distributable pursuant to the terms of the Employment Agreement (a
“Payment”), would be subject to the tax imposed by Section 409A of the Code (or
any successor provision thereto), including the applicable treasury regulations,
by reason of being considered “deferred compensation” as defined thereby, or any
interest or penalties with respect to such taxes (such tax or taxes, together
with any such interest and penalties, being hereafter collectively referred to
as the “Excise Tax”), and you remit such Excise Tax to the appropriate taxing
authority, then you shall be entitled to receive an additional payment or
payments (collectively, a “Gross-Up Payment”). The Gross-Up Payment shall be in
an amount such that, after payment by you of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. To address compliance with
Section 409A of the Code, the Company and you agree that the Gross-Up Payment by
the Company described under this Paragraph (g)(ii) will in no event be made
later than the end of the calendar year in which you remit those amounts to the
taxing authority.
(o)    The Company shall deliver to you on the Resignation Date the release set
forth on Exhibit B attached hereto (the “Company Release”), which Company
Release shall only become effective upon the irrevocability of the Executive
Release provided for in Section 2(h) hereof.
3.    COMPANY COVENANTS.
(a)    For a period of three (3) years after the date hereof, the directors and
officers of the Company will not make, or direct or encourage any other Person
to make, any statement in any form, including written, oral and electronic
communications of any kind, which is disparaging to you. This Section 3(a) does
not apply to truthful testimony or truthful disclosure compelled or required by
applicable law or legal process, or in good faith to rebut false or misleading
statements by others. The form of press release and Form 8-K to be issued or
filed in connection with the execution of this Agreement is attached hereto as
Exhibit C.
(b)    The Company will cooperate with you and respond to reasonable requests
for information from you regarding the determination and payment of the benefits
provided for hereunder and any related information for tax planning or similar
purposes. Such cooperation shall include without limitation making Company
personnel available at reasonable times and places for questions.
4.    YOUR COVENANTS.
(a)    For a period of three (3) years after the date hereof, you will not make
or, direct or encourage any other Person to make, any statement in any form,
including written, oral and electronic communications of any kind, which is
disparaging to the Company, any Group Company or any of their respective
businesses, directors, officers, or employees (“Disparaging Statements”).
Disparaging Statements shall not include: (i) truthful testimony or truthful
disclosure compelled or required by applicable law or legal process, or in good
faith to rebut false or misleading statements by others, or (ii) subject to
Section 4(c), customary competitive statements comparing Group Company products
or services with competitive offerings.
(b)    You agree to reasonably cooperate and assist the Company with regard to
any Company matters that have arisen or may arise relating to the time period of
your employment, including, without limitation, in respect of any current or
future claim or litigation involving any Group Company. Such cooperation shall
include, without limitation, making yourself available at reasonable times and
places for interviews, reviewing documents, testifying in a deposition or a
legal or administrative proceeding, and providing input to the Company in
preparing defenses to any pending or future claims involving any Group Company.
The Company shall use reasonable business efforts to limit your travel and
interference with your other obligations. The Company agrees to pay or reimburse
you for any reasonable out of pocket expenses incurred by you as a result of
your cooperation, and, if more than a minimal amount of time is involved, pay
you a reasonable fee for your cooperation.


a.You acknowledge that in your position with the Company you have had access to
Company Confidential Information and that the disclosure or use of Company
Confidential Information, other than for the benefit of the Company, could cause
significant damage to the Company. Accordingly, you agree to keep the Company
Confidential Information in strictest confidence and not disclose or use any
Company Confidential Information, except as authorized by the Company. As used
herein, “Company Confidential Information” means information relating to any
Group Company or its business, including strategies, financial performance,
customers, suppliers, pricing, margins, costs, personnel, facilities, equipment,
products, processes, formulas, marketing, research, sales, technology and
intellectual property. Company Confidential Information does not include
information that has become part of the public domain other than as a result of
acts or omissions by you. If you are requested to disclose any Company
Confidential Information in connection with any legal proceeding or governmental
inquiry, you will notify the Company immediately so that the Company may, in its
sole discretion, seek a protective order or other appropriate remedy. If a
protective order or other remedy is not obtained and disclosure is required, you
may make such disclosure without liability under this Agreement, provided that
you disclose only the Company Confidential Information which is legally required
to be disclosed.


b.You agree that prior to, or promptly after, the Resignation Date, you will
return to the Company all Company property that is in your possession or under
your control including all equipment, plans, contracts, reports, manuals,
personnel files, correspondence and all Company Confidential Information,
whether stored in hard copy or electronically. You further affirm that you have
not made and will not make or retain any copies of any Company Confidential
Information. Notwithstanding the foregoing, (i) you may retain your address
books to the extent they only contain contact information and (ii) subject to
the following sentence, you may retain the following equipment: cell phone,
iPad, two laptop computers, and a printer. With regard to (i) and (ii) above,
you shall permit the Company’s information technology personnel to delete all
Company Confidential Information. The Company shall also cooperate in
transferring the cell phone number for your Company-provided cell phone to you.


c.Any breach of this Section 4 shall not impact the Company’s obligations to
make the payments under Section 2 to you, and the Company’s sole remedies with
respect to any breach of this Section 4 shall be to seek damages and/or
equitable relief.


5.    MISCELLANEOUS.
(a)    Successors. This Agreement is personal to you and shall not be assignable
by you, but in the event of your death any payment and benefits due to you under
this Agreement shall (to the extent not theretofore paid or provided) be paid or
provided to the benefit of your heirs and estate. This Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors and
assigns and any such successor or assignee shall be deemed substituted for the
Company under the terms of this Agreement for all purposes. As used herein,
“successor” and “assignee” shall mean any Person, which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires ownership of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise, provided that any assignee shall not be covered by Section 4(a).
(b)    Notices. All notices, requests, demands and other communications called
for by this Agreement will be in writing and will be deemed given (i) on the
date of delivery if delivered personally, by facsimile or by electronic mail,
(ii) one (1) day after being sent by a well-established commercial overnight
service, or (iii) four (4) days after being mailed by registered or certified
mail, return receipt requested, prepaid and addressed to the parties or their
successors at the following addresses, or at such other addresses as the parties
may later designate in writing:


If to the Company:
Corporate Secretary
OMNOVA Solutions
25435 Harvard Road
Beachwood, OH 44122 


If to you:
at the last residential address reflected on the Company’s records.


(c)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.


(c)Modification. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.


(d)Complete Agreement. This Agreement (which includes the Executive Release and
the Company Release), constitutes and contains the entire agreement and final
understanding concerning your relationship with the Company and the Company
Released Parties and the other subject matters addressed herein and supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof including,
without limitation, the Employment Agreement and Severance Agreement, except
with respect to the Protective Rights. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. You are not relying on any representation of
the Company or any Company Released Party except as expressly set forth in this
Agreement.


(e)Severability. If any provision or portion of this Agreement is determined to
be invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law, and such invalid
or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
parties intention with respect to such invalid or unenforceable term or
provision.


(f)Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Ohio, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the Ohio without regard to principles of conflict of
laws.


(g)Cooperation in Drafting. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language.


(h)Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.


(i)No Wrongdoing. This Agreement constitutes a compromise and settlement of any
and all potential disputed claims. No action taken by either party hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.


(j)Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto. The parties acknowledge that (a) they have read this Agreement; (b) they
have had the opportunity to seek legal counsel of their own choice; (c) they
understand the terms and consequences of this Agreement and of the releases it
contains; and (d) they are fully aware of the legal and binding effect of this
Agreement.


(k)Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.


(l)Definitions. As used in this Agreement:


(i)"Agreement" means this Separation Agreement and including the Executive
Release attached as Exhibit A and the Company Release attached as Exhibit B.


(ii)“Affiliate” means, as to any specified Person, any other Person, which,
directly, or indirectly controls, is controlled by or is under common control
with, such specified Person. For purposes of this definition, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.


(iii)“Board” means the Board of Directors of the Company.


(iv)"Company Related Parties" means: (i) any Affiliate of the Company; (ii) the
Company’s and its Affiliates officers, shareholders, directors, partners,
members and employees; (iii) the Company’s and its Affiliates predecessors in
interest (including without limitation GenCorp Inc.), successors in interest,
assignors, assignees, transferors, transferees, or any person or entity in
privity with the Company.


(v)“Code” means the United States Internal Revenue Code.


(vi)“Employment Agreement” means the Amended and Restated Employment Agreement,
dated December 31, 2008, between the Company and you.


(vii)“Group Company” means the Company and its Affiliates and any other Person
in which the Company or any Company Affiliate has an equity or other interest.


(viii)"Person" means any individual, member, partnership, general partner,
limited partner, trust, incorporated or unincorporated association, joint
venture, joint stock company, estate, trust, organization, labor union,
governmental authority or other legal entity of any kind.


(ix)“Severance Agreement” means the Amended and Restated Severance Agreement,
dated December 31, 2008, between the Company and you.


IN WITNESS WHEREOF, you and the Company have executed this Separation Agreement
as of the dates set forth below.


KEVIN M. MCMULLEN


/s/ Kevin M. McMullen


Date: 11/6/2016


OMNOVA SOLUTIONS INC.
By:_/s/ Michael J. Merriman
Name: Michael J. Merriman
Title: Presiding Director
Date: November 6, 2016





--------------------------------------------------------------------------------






Exhibit A – Executive Release


Pursuant to the Separation Agreement, dated ___________, 2016, by and between
OMNOVA Solutions Inc. (the “Company” or “OMNOVA”) and Kevin M. McMullen, an
individual (“you” or “your”), you are entering into this Release in favor of the
Company and the other Company Related Parties (the “Release”):


1.Claims Released. Subject to the exclusions set forth in Section 2, you, for
yourself and on behalf of anyone claiming through you including each and all of
your legal representatives, administrators, executors, heirs, successors and
assigns (collectively, the “Releasors”), do hereby fully, finally and forever
release, absolve and discharge the Company and all Company Related Parties of,
from and for any and all claims, causes of action, lawsuits, controversies,
liabilities, losses, damages, costs, expenses and demands of any nature
whatsoever, at law or in equity, whether known or unknown, asserted or
unasserted, foreseen or unforeseen, that the Releasors (or any of them) now
have, have ever had, or may have against the Company Related Parties (or any of
them) based upon, arising out of, concerning, relating to or resulting from any
act, omission, matter, fact, occurrence, transaction, claim, contention,
statement or event occurring or existing at any time in the past up to and
including the date on which you sign this Release, including, without
limitation, (a) all claims arising out of or in any way relating to your
employment with or separation of employment from the Company or its affiliates;
(b) all claims for compensation or benefits, including salary, commissions,
bonuses, vacation pay, expense reimbursements, severance pay, fringe benefits,
stock options, restricted stock units or any other ownership interests in any
Group Company, including, without limitation, any claims arising under the
Employment Agreement or the Severance Agreement; (c) all claims for breach of
the Employment Agreement, Severance Agreement or other breach of contract,
wrongful termination, breach of the implied covenant of good faith and fair
dealing or breach of any policy, plan or practice; (d) all tort claims,
including claims for fraud, defamation, invasion of privacy and emotional
distress; (e) all other common law claims; and (f) all claims (including claims
for discrimination, harassment, retaliation, attorney’s fees, expenses or
otherwise) that were or could have been asserted by you or on your behalf in any
federal, state, or local court, commission, or agency, or under any federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: the Age Discrimination in Employment Act (the “ADEA”), as amended by the
Older Workers’ Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act,
Sarbanes-Oxley Act of 2002, the National Labor Relations Act, the Rehabilitation
Act of 1973, the WARN Act, Federal Executive Order 11246, and the Genetic
Information Nondiscrimination Act. You affirm that you own all and have not
heretofore assigned or transferred or purported to assign or transfer all or any
part of or any interest in any claim, demand, cause of action, liability or
obligation against the Company or any Company Related Party. You agree that the
Release includes claims, demands, causes of action that maybe based on facts in
addition to or different from those which you now know or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected its terms.


2.Scope of Release. Nothing in this Release: (a) shall release the Company from
any of its obligations set forth in the Agreement or any claim that by law is
non-waivable or prevent you from instituting any action to challenge the
validity of the release under the ADEA or to enforce the terms of the Agreement,
(b) shall release any rights you have under the Indemnification





--------------------------------------------------------------------------------





Agreement between the Company and you dated October 1, 1999, rights of
indemnification under Company Group organizational documents, plans or at law
and rights under directors’ and officers’ liability insurance policies, subject,
in all cases, to the terms of such agreements, documents, plans, laws and
policies, (c) shall affect your right to file a claim for workers’ compensation
or unemployment insurance benefits, (d) shall affect your right to any benefits
to which you are entitled under any retirement plan of the Company that is
intended to be qualified under Section 401(a) of the Internal Revenue Code of
1986, as amended, or your rights, if any, under Part 6 of Subtitle B of Title I
of the Employee Retirement Income Security Act of 1974, as amended (COBRA), or
any monetary award offered by the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended, or (e) your
rights as a shareholder of the Company as to any circumstance, occurrence, or
transaction which first arises after the date that this Release is executed by
you.


You further acknowledge that by signing this Release, you do not waive the right
to file a charge against the Company with, communicate with or participate in
any investigation by the EEOC, the Securities and Exchange Commission or other
governmental agency. However, you waive and release, to the fullest extent
legally permissible, all entitlement to any form of monetary relief arising from
a charge you or others may file, including without limitation any costs,
expenses or attorneys’ fees. You understand that this waiver and release of
monetary relief would not affect an enforcement agency’s ability to investigate
a charge or to pursue relief on behalf of others.


3.Knowing and Voluntary ADEA Waiver. In compliance with the requirements of the
OWBPA, you acknowledge by your signature below that, with respect to the rights
and claims waived and released in this Release under the ADEA, you specifically
acknowledge and agree as follows: (a) you have read and understands the terms of
this Release; (b) you have been advised and hereby are advised, and have had the
opportunity, to consult with an attorney before signing this Release; (c) you
are releasing the Company and the other Company Released Parties from, among
other things, any claims that you may have against them pursuant to the ADEA;
(d) the releases contained in this Release do not cover rights or claims that
may arise after you sign this Release; (e) you has been given a period of 21
days in which to consider and execute this Release (although you may elect not
to use the full 21-day period at your option); (f) you may revoke this Release
during the seven-day period following the date on which you sign this Release,
and this Release will not become effective and enforceable until the seven-day
revocation period has expired (the date such revocation period expires, the
“Effective Date”); and (g) any such revocation must be submitted in writing to
the Company c/o Frank P. Esposito, Assistant General Counsel and Corporate
Secretary, OMNOVA Solutions Inc., 25435 Harvard Road, Beachwood, Ohio 44122
prior to the expiration of such seven-day revocation period. If you revoke this
Release within such seven-day revocation period, then the Release and the
Agreement shall be null and void.


Accepted and agreed to this ___ day of __________, 2016


KEVIN M. MCMULLEN




____________________________





--------------------------------------------------------------------------------







Exhibit B – Company Release


Pursuant to the Separation Agreement, dated __________, 2016, by and between
OMNOVA Solutions Inc. (the “Company” or “OMNOVA”) and Kevin M. McMullen, an
individual (“you” or “your”), the Company is entering into this Release in your
favor (the “Release”). The terms used, but not defined, in this Release shall
have the meanings set forth in the Separation Agreement.


1.Claims Released. Subject to the exclusions set forth in Section 2 below and
the conditions set forth in Section 3 below, the Company does hereby fully,
finally and forever release, absolve and discharge you from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen
(collectively, “Claims”), that the Company now has, had, or may have against you
based upon, arising out of, concerning, relating to or resulting from any act or
omission by you prior to the Resignation Date that was within your authority as
an officer or director of the Company. The Company affirms that the Company owns
all and has not heretofore assigned or transferred or purported to assign or
transfer all or any part of or any interest in any Claim against you.


2.Scope of Release. The following are excluded from this Release: (a) any Claim
arising from intentional misconduct, bad faith, disloyalty, recklessness or
breach of fiduciary duty, including but not limited to any fraud,
misrepresentation, embezzlement, or misappropriation, (b) any Claim for
violation of the Company’s Business Conduct Policies, including but not limited
to your failure to report violations, (c) any clawback or other recovery of
compensation from you under law, governmental regulation, stock exchange listing
requirement or Company policies, (d) any Claim the release or waiver of which
would constitute either: (i) a breach by the Company Board of Directors of its
fiduciary duties or (ii) a violation of law, and (e) any Claim under the
Agreement.


3.Effectiveness. The effectiveness of this Release is expressly conditioned
upon: (a) your delivery of the executed Executive Release to the Company and (b)
the Executive Release becoming irrevocable no later than twenty-eight (28) days
after the Resignation Date. If the conditions set forth in the preceding
sentence are not satisfied, this Release shall be null and void.
Accepted and agreed to this ___ day of __________, 2016


OMNOVA SOLUTIONS INC.
By:______________________
Name: ____________________
Title: _____________________





















--------------------------------------------------------------------------------







News Release            
Contact:
Sandi Noah
 
Paul DeSantis
 
 
Communications
 
Chet Fox
 
 
(216) 682-7011
 
Investor Relations
 
 
sandi.noah@omnova.com
 
(216) 682-7003
 

EXHIBIT C


OMNOVA Solutions Inc. Announces CEO Succession


•
Kevin M. McMullen to step down as Chairman, Chief Executive Officer and
President of OMNOVA Solutions

•
Anne P. Noonan named President and Chief Executive Officer

•
William R. Seelbach named Chairman of the Board of Directors





BEACHWOOD, OHIO, USA – November 7, 2016 – OMNOVA Solutions Inc. (NYSE: OMN)
today announced that it is moving forward with its CEO succession process, and
Kevin M. McMullen is stepping down as Chairman, Chief Executive Officer and
President, and as a member of the Board of Directors, effective December 1,
2016, to pursue other interests. In over 16 years leading the Company, McMullen
succeeded in repositioning OMNOVA as a leader in specialty chemicals and
engineered surfaces including aggressive portfolio actions highlighted by the
acquisition of Eliokem International. OMNOVA has experienced significant
positive momentum with adjusted earnings per share up nearly 60% year-to-date
through the third quarter, following 29% growth for the full year 2015. He is
enthused about his future and proud of the Company's progress under his
leadership.
McMullen will be succeeded by Anne P. Noonan as OMNOVA’s President and Chief
Executive Officer, effective December 1, 2016. Ms. Noonan will also be appointed
to the Company's Board of Directors. In connection with this leadership
transition, the Board of Directors has determined to separate the Chairman and
Chief Executive Officer roles, electing William R. Seelbach as the Company's
independent, non-executive Chairman, also effective December 1, 2016.
Michael J. Merriman, the Presiding Director of the OMNOVA Board of Directors,
commented, “Kevin is a high-integrity leader with strong strategic and business
acumen. We are thankful for Kevin’s many years of leadership and his dedicated
service to OMNOVA, both as Chief Executive Officer and as Chairman. He has
consistently been aggressive in assessing




-more-





--------------------------------------------------------------------------------







OMNOVA, page 2. Exhibit C
the market and competitive environment, and taking the necessary actions to make
the Company better. He leaves an organization with a well-designed growth
strategy and strong leadership team in place. On behalf of the entire OMNOVA
Board and the Company, I want to express our gratitude for a job well done and
wish Kevin only the best. He will be missed."
McMullen's initiatives over the years ensured OMNOVA's prominence and
profitability despite many market-based challenges. A predominately U.S.-based
company when he took charge, McMullen led OMNOVA's transformation into a global
enterprise. Today, OMNOVA products are sold in over 90 countries around the
world, supported by manufacturing and technology centers on three continents. He
drove initiatives to dramatically expand the breadth of OMNOVA's technology to
significantly enhance its position as a value-added solutions provider.
McMullen, 56, joined the Company in 1996 as President of its Decorative and
Building Products unit. He took over as Chief Executive Officer of the Company
in 2000 and became Chairman of the Board in 2001. Prior to OMNOVA, McMullen
worked for GE and McKinsey & Co.
"I feel really good about where OMNOVA is today as a company," McMullen said.
"Our specialty businesses are poised for above-market growth, our balance sheet
has improved significantly, and we just completed a far-reaching strategic
planning process that highlighted many exciting long-term opportunities. The
Company is well-positioned to deliver significant long-term shareholder value."
He added, "We have a strong and committed team – I will truly miss the people.
But I'm relatively young and I want to pursue other interests. I think now is
the time to pursue them."
Noonan, 53, is currently the President of OMNOVA’s Performance Chemicals
business. Under her leadership, the segment has significantly improved financial
results. These results were accomplished through aggressive implementation of a
manufacturing footprint alignment and business model restructuring, delivering
cost reductions in excess of $10 million per year while establishing a cost
competitive “blueprint” for future specialty growth. Additionally, through a
focus on innovation and commercial excellence, a foundation has been established
to accelerate specialty growth with accomplished market-specialized talent and a
reinvigorated innovation pipeline.
“We are confident Anne will continue to drive enhanced value for shareholders.
Anne is an accomplished executive with deep knowledge of the chemicals industry
and OMNOVA,” Merriman said. “She has a proven record of transformational change
and improving performance through her leadership, customer focus, and emphasis
on value creation. We are pleased she has agreed to lead OMNOVA, and we look
forward to the contributions she will make to the Company and the Board."





--------------------------------------------------------------------------------





-more-


OMNOVA, page 3. Exhibit C
Noonan brings nearly 30 years of experience in the chemicals industry. Prior to
joining OMNOVA in 2014, Noonan served as Senior Vice President and President of
Chemtura Corporation’s Industrial Engineered Products business segment with over
$1 billion in revenues. During her 27 years with Chemtura and its predecessor,
Great Lakes Chemical Corporation, Noonan served in roles of increasing
responsibility in mergers & acquisitions, strategic business development,
marketing, sales, and technology. She began her career as an Analytical Research
Chemist with McNeil Specialty Chemicals Company and Squibb-Linson, Co. She
earned her M.S. in organometallic chemistry and her B.S. Honors degree in
chemistry from University College Dublin, Ireland. Since 2015, Noonan has been a
member of the Board of Directors of CF Industries (NYSE: CF), as well as the
Board of Directors of the American Chemistry Council.
Noonan said, “I am excited to have the opportunity to lead OMNOVA and look
forward to working with this dedicated, talented team to position the Company as
a premier global, innovative specialty solutions provider. Kevin has provided a
solid foundation to build upon, developing and leading an organization that is
committed to its customers, employees, communities and shareholders.”
William R. Seelbach, 68, will succeed McMullen as OMNOVA’s Chairman. Seelbach
has been a non-executive member of OMNOVA’s Board of Directors since 2002.
Seelbach is a Senior Advisor with the Riverside Company, the world's largest
private equity firm focused on investing in companies at the smaller end of the
middle market, and a Senior Managing Director of Headwaters SC, a consulting
firm for privately owned businesses. Previously, he was the President and Chief
Executive Officer of the Ohio Aerospace Institute, a technology-focused research
organization, from 2003 to 2006. Prior to that, he was the President of Brush
Engineered Materials, Inc., now known as Materion Corporation, a manufacturer of
high performance engineered materials, and held various executive roles with
Brush Wellman, Inc. from 1998 to 2002. Seelbach was also the Chairman and Chief
Executive Officer of Inverness Partners, a limited liability company engaged in
acquiring and operating Midwestern manufacturing companies, and a Partner with
McKinsey & Co.


About OMNOVA Solutions Inc.
OMNOVA Solutions is a global innovator of performance-enhancing chemistries and
surfaces used in products for a variety of commercial, industrial, and
residential applications. As a strategic business-to-business supplier, OMNOVA
provides The Science in Better Brands, with emulsion polymers, specialty
chemicals, and functional and decorative surfaces that





--------------------------------------------------------------------------------





-more
OMNOVA, page 4. Exhibit C


deliver critical performance attributes to top brand-name, end-use products sold
around the world. OMNOVA's sales for the last twelve months ended August 31,
2016 were $773 million. The Company has a global workforce of approximately
1,950. Visit OMNOVA Solutions on the internet at www.omnova.com.

Notice on Forward Looking Statements.


Statements included in this Press Release that are not historical facts are
forward looking statements. These statements involve risks and uncertainties
including, but not limited to the operations of the Company and other related
items that are detailed in risk factors and elsewhere in the Company's Annual
Report on Form 10-K for the fiscal year ended November 30, 2015, subsequent
Quarterly Reports on Form 10-Q and other filings with the U.S. Securities and
Exchange Commission. Should one or more of these risks or uncertainties
materialize (or the consequences of such a development worsen), or should
underlying assumptions prove incorrect, actual outcomes may vary materially from
those forecasted or expected. The Company disclaims any intention or obligation
to update publicly or revise such statements, whether as a result of new
information, future events or otherwise.
###



SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549




FORM 8-K




Current Report
Pursuant to Section 13 OR 15(d) of the
Securities Exchange Act of 1934
Date of Report (Date of Earliest Event Reported): November 6, 2016




OMNOVA SOLUTIONS INC.
(Exact Name of Registrant as Specified in its Charter)


 
 
 
 
 
 
Ohio
 
1-15147
 
34-1897652
(State or Other Jurisdiction
of Incorporation)
 
(Commission
File Number)
 
(IRS Employer
Identification No.)
 
 
25435 Harvard Road, Beachwood, Ohio
 
44122-6201
(Address of Principal Executive Offices)
 
(Zip Code)

Registrant’s telephone number, including area code: (216) 682-7000
Not Applicable
(Former name or former address, if changed since last report.)
 
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):


¨


Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)
¨


Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)
¨


Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))
¨


Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))





Item 5.02
Departure of Directors or Certain Officers; Election of Directors; Appointment
of Certain Officers; Compensatory Arrangements of Certain Officers

Departure of Mr. Kevin M. McMullen


On November 6, 2016, the Board of Directors (the “Board”) of OMNOVA Solutions
Inc. (the “Company”) accepted the resignation of Mr. Kevin M. McMullen as
Chairman, Chief Executive Officer and President of the Company, and from the
Board, each to be effective December 1, 2016. The Board accepted Mr. McMullen’s
resignation pursuant to an agreement between he and the Company.


Under the agreement, Mr. McMullen’s departure will generally be considered an
involuntary separation consistent with the terms of his Amended and Restated
Employment Agreement dated December 1, 2008 (the “Employment Agreement”), except
for certain benefit plans where Mr. McMullen meets the qualifications for
“retirement.” Mr. McMullen will receive a severance payment as specified in the
Employment Agreement equal to two times the sum of (i) his annual base salary
and (ii) his highest annual bonus in the last three fiscal years (but not less
than 100% of his base salary). Mr. McMullen will also receive any accrued but
unpaid vacation through his resignation date, his accrued annual bonus for
fiscal year 2016, his earned and accrued performance shares for the 2015-2016
measurement period, and a prorated value for his performance shares for the
2016-2017 measurement period. The vesting of Mr. McMullen’s outstanding Company
restricted shares will also be accelerated to December 1, 2016. Mr. McMullen
will be entitled to executive level outplacement services (up to $25,000),
continued health and life insurance benefits for up to 24 months, accrued vested
benefits under the Company’s other benefit plans, programs, and arrangements,
and a payment of $200,000 in respect of other foregone compensation and Mr.
McMullen’s covenants under the agreement. In total, the Company anticipates Mr.
McMullen will receive approximately $3.4 million in severance, and approximately
$5-6 million in respect of accrued retirement benefits, accrued incentive
payments, and other health and welfare benefits.


Promotion of Ms. Anne P. Noonan to President and Chief Executive Officer;
Election to OMNOVA's Board of Directors


On November 7, 2016, the Board announced that Ms. Anne P. Noonan, 53, will
become President and Chief Executive Officer of the Company, effective December
1, 2016. In this role, Ms. Noonan will be the Company’s principal executive
officer. The Board has also announced that Ms. Noonan will be elected as a
Class I member of the Board, effective December 1, 2016, to fill the vacancy
created by Mr. McMullen’s resignation. Ms. Noonan’s term as a member of the
Board will expire at the 2018 annual meeting of shareholders. Ms. Noonan will
not be named to any standing committees of the Board, or receive any
compensation for her service on the Board, due to her status as an executive
officer of the Company.


Ms. Noonan, currently the president of OMNOVA’s Performance Chemicals business,
brings nearly 30 years of experience in the chemicals industry. Prior to joining
OMNOVA in 2014, Ms. Noonan served as Senior Vice President and President,
Industrial Engineered Products for Chemtura Corporation, a global chemicals
manufacturing company. During her 27 years with Chemtura and its predecessor,
Great Lakes Chemical Corporation, Ms. Noonan held various roles in mergers &
acquisitions, strategic business development, senior management, marketing, and
sales. Ms. Noonan began her career as an Analytical Research Chemist with McNeil
Specialty Chemicals Company and Squibb-Linson, Co. in 1985. She earned her M.S.
in organometallic chemistry and her B.S. Honors degree in chemistry from
University College Dublin, Ireland. Since 2015, Ms. Noonan has also served as a
member of the Board of Directors of CF Industries Inc. (NYSE: CF), and a member
of the Board of Directors for the American Chemistry Council.


Ms. Noonan has extensive knowledge and experience in operational and management
issues relevant to the chemicals industry and has subject matter expertise in
the areas of marketing, production, research & development, mergers &
acquisitions, and strategic business development.


The election of Ms. Noonan as President and Chief Executive Officer is not being
made pursuant to any arrangement or understanding between Ms. Noonan and any
other person. There are no family relationships existing between Ms. Noonan and
any executive officer or director of the Company. There are no transactions
between the Company and Ms. Noonan that would be required to be reported
pursuant to Item 404(a) of Regulations S-K, and no such transactions are
currently contemplated.


Appointment of Mr. William R. Seelbach as Chairman of the Board; Resignation of
Michael J. Merriman as Presiding Director of the Board


Also on November 7, 2016, the Board announced its intention to separate the
roles of Chairman and Chief Executive Officer, and to appoint William R.
Seelbach, 68, a non-executive member of the Board since 2002, as its
independent, non-executive Chairman, all effective on December 1, 2016. Mr.
Seelbach is a Senior Advisor with the Riverside Company, the world's largest
private equity firm focused on investing in companies at the smaller end of the
middle market, and a Senior Managing Director of Headwaters SC, a consulting
firm for privately owned businesses. In consideration of the additional time and
effort that Mr. Seelbach will be required to spend in the role of Chairman, the
Board has determined that in addition to the standard compensation provided to
all directors, Mr. Seelbach will receive an annual retainer of $70,000 for his
service as Chairman.


As the role of Chairman will be held by a non-executive director, Michael J.
Merriman will also resign as the Board’s independent Presiding Director
effective December 1, 2016. Mr. Merriman will remain a member of the Board and
Chair of the Board’s Compensation and Corporate Governance Committee.


Notice on Forward Looking Statements


Statements included in this Form 8-K that are not historical facts are forward
looking statements. These statements involve risks and uncertainties including,
but not limited to the operations of the Company and other related items that
are detailed in risk factors and elsewhere in the Company's Annual Report on
Form 10-K for the fiscal year ended November 30, 2015, subsequent Quarterly
Reports on Form 10-Q and other filings with the U.S. Securities and Exchange
Commission. Should one or more of these risks or uncertainties materialize (or
the consequences of such a development worsen), or should underlying assumptions
prove incorrect, actual outcomes may vary materially from those forecasted or
expected. The Company disclaims any intention or obligation to update publicly
or revise such statements, whether as a result of new information, future events
or otherwise.


Item 8.01
Other Events

On November 7, 2016, the Company issued a press release announcing the matters
described in Item 5.02 above. A copy of the press release is attached hereto as
Exhibit 99.1.


Item 9.01
Financial Statements and Exhibits

(c) Exhibits


 
 
 
Exhibit No.
 
Description
99.1
 
Press Release, dated November 7, 2016
 



SIGNATURES
Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.


 
 
 
OMNOVA SOLUTIONS INC.
 
 
By:
 
                  
Name:
 
James C. LeMay
Title:
 
Senior Vice President, Corporate Development;
General Counsel
Date:
 
November 7, 2016



EXHIBIT INDEX


 
 
 
Exhibit No.
 
Description
99.1
 
Press Release, dated November 7, 2016
 












